UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB/A Amendment No. 1 [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-26673 Welwind Energy International Corp. (Exact name of registrant as specified in its charter) Delaware 98-0207081 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 10-20172 113B Avenue Maple Ridge, British Columbia Canada V2X 0Y9 (Address of principal executive offices including zip code) (604) 460-8487 (Registrant’s telephone number, including area code) The
